UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 001-13255 SOLUTIA INC. (Exact name of registrant as specified in its charter) DELAWARE 43-1781797 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) , P.O. BOX 66760, ST. LOUIS, MISSOURI 63166-6760 (Address of principal executive offices) (Zip Code) (314) 674-1000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesX No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and postsuch files).Yes NoX Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filer X Accelerated Filer Non-Accelerated Filer Smaller Reporting Company ­ (Do not check if a smaller reporting company). Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes No X Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by Court.YesX No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at March 31, 2010 Common Stock, $0.01 par value PART I. FINANCIAL INFORMATION Item 1.FINANCIAL STATEMENTS SOLUTIA INC. CONSOLIDATED STATEMENT OF OPERATIONS (Dollars in millions, except per share amounts) (Unaudited) Three Months Ended March 31, Net Sales $ $ Cost of goods sold Gross Profit 81 Selling, general and administrative expenses 66 50 Research, development and other operating expenses, net 4 4 Operating Income 76 27 Interest expense ) ) Other income (loss), net 3 (1 ) Loss on debt extinguishment ) Loss from Continuing Operations Before Income Tax Expense (Benefit) ) ) Income tax expense (benefit) 9 (7 ) Loss from Continuing Operations ) (4 ) Loss from Discontinued Operations, net of tax ) Net Loss ) ) Net income attributable to noncontrolling interest 1 Net Loss attributable to Solutia $ ) $ ) Basic and Diluted Loss per Share attributable to Solutia: Loss from Continuing Operations attributable to Solutia $ ) $ ) Loss from Discontinued Operations, net of tax ) Net Loss attributable to Solutia $ ) $ ) CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME (LOSS) (Dollars in millions) (Unaudited) Three Months Ended March 31, Net Loss $ ) $ ) Other Comprehensive Income (Loss): Currency translation adjustments ) ) Unrealized gain on derivative instruments 4 Amortization of net actuarial loss 1 2 Pension settlement charge 1 Comprehensive Loss ) ) Comprehensive Income attributable to noncontrolling interest 1 Comprehensive Loss attributable to Solutia $ ) $ ) See accompanying Notes to the Consolidated Financial Statements - 1 - SOLUTIA INC. CONSOLIDATED STATEMENT OF FINANCIAL POSITION (Dollars in millions, except per share amounts) (Unaudited) March 31, December 31, ASSETS Current Assets: Cash and cash equivalents $ $ Trade receivables, net of allowances of $3 in 2010 and $2 in 2009 Miscellaneous receivables 75 82 Inventories Prepaid expenses and other assets 21 37 Assets of discontinued operations 10 10 Total Current Assets Net Property, Plant and Equipment Goodwill Identified Intangible Assets, net Other Assets 91 Total Assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities: Accounts payable $ $ Accrued liabilities Short-term debt, including current portion of long-term debt 24 28 Liabilities of discontinued operations 46 50 Total Current Liabilities Long-Term Debt Postretirement Liabilities Environmental Remediation Liabilities Deferred Tax Liabilities Other Liabilities 99 Commitments and Contingencies (Note 8) Shareholders’ Equity: Common stock at $0.01 par value; (500,000,000 shares authorized, 121,869,293 shares issued in both 2010 and 2009) 1 1 Additional contributed capital Treasury shares, at cost (515,894 in 2010 and 430,203 in 2009) (3
